Exhibit 10.2.1

AMENDMENT NO. 1
TO 1997 STOCK OPTION PLAN
OF
ALFACELL CORPORATION

          Pursuant to Section 17 of the 1997 Stock Option Plan (the “1997 Plan”)
of Alfacell Corporation, a Delaware corporation (the “Company”), the 1997 Plan
is hereby amended by deleting Section 11 and replacing it with the following:

          “No Option granted under the Plan is transferable other than by will
or the laws of descent and distribution, or pursuant to a qualified domestic
relations order as defined by the Internal Revenue Code of 1986, as amended or
Title I of the Employee Retirement Income Security Act of 1974, as amended or
the rules thereunder. During the holder’s lifetime, an Option may only be
exercised by the holder or, in the event of his legal incapacity to do so, the
holder’s guardian or legal representative. Upon the holder’s death an Option may
be exercised by the executors, administrators, legatees, or heirs of such
Participant’s estate.

          Notwithstanding the foregoing restriction on transferability, all or
any portion of the Existing Options of Ms. Kuslima Shogen, as the term ‘Existing
Options’ is defined in the Retirement Agreement dated April 25, 2008 between the
Company and Ms. Shogen, may be transferred by Ms. Shogen to a Family Member or
Family Members of hers, as the term ‘Family Members’ is defined in the General
Instructions to Form S-8 of the Securities and Exchange Commission (or successor
to such Instructions or such Form), at any time that Ms. Shogen holds the
Existing Options to be transferred, provided that Ms. Shogen may not receive any
consideration for such transfer, and any such Family Member may not make any
subsequent transfers of such Existing Options other than by will or the laws of
descent and distribution and the Company receives prior written notice of such
proposed transfer.”

          For all purposes of this Amendment, capitalized terms used herein
without definition shall have the meaning specified in the 1997 Plan.

          This Amendment was approved by the Board of Directors of the Company
pursuant to Section 17 of the 1997 Plan and, unless otherwise expressly
indicated herein, shall be construed, administered and applied in accordance
with all the terms and provisions of the 1997 Plan. Except as expressly amended
or waived by the terms of this Amendment, the terms and conditions of the 1997
Plan shall remain unamended and unwaived. The amendment set forth herein shall
be limited precisely as provided for herein to the provision expressly amended
herein and shall not be deemed to be a waiver of, amendment of, consent to or
modification of any other term or provision of any other document or any
transaction or further action on the part of the Company.

          This Amendment shall be binding on and inure to the benefit of the
Company and its respective successors and assigns. In the event of any conflict
between any of the terms of any stock option agreement with respect to Ms.
Shogen’s Options granted under the 1997 Plan, the terms of the 1997 Plan, as
amended hereby, shall control.

Adopted by the Board of Directors April 16, 2008

--------------------------------------------------------------------------------